[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             MAY 1, 2007
                             No. 06-14165-EE
                                                          THOMAS K. KAHN
                                                               CLERK


UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                  versus

MITCHELL L. ANDERSON,

                                               Defendant-Appellant.



                Appeal from the United States District Court
                    for the Middle District of Georgia



Before BIRCH, DUBINA and BLACK, Circuit Judges.



          ON PETITION FOR REHEARING AND SUGGESTION
                   OF REHEARING EN BANC
PER CURIAM:

          There is presently pending in this cause a petition for rehearing and petition

for rehearing en banc. On April 10, 2007, the court directed the government to file

a response to the appellant’s combined motion for reconsideration, petition for

rehearing by panel, and petition for rehearing en banc. We further directed the

government to respond only to appellant’s argument that because the sentencing

guidelines range was based in part on victim loss (an upward adjustment of four

levels), the panel’s conclusion requires that appellant’s sentence be vacated as

well.

          After reviewing the appellant’s combined motion for reconsideration,

petition for rehearing by panel, petition for rehearing en banc, the government’s

response thereto, and for good cause shown, we GRANT appellant’s petition for

rehearing and amend our opinion filed on February 7, 2007, to the extent that we

vacate the appellant’s sentence, remand this case for the district court to determine

the amount of loss and victim impact, and then resentence the appellant. In all

other respects, our opinion filed on February 7, 2007, shall remain in full force and

effect.

          SO ORDERED.




                                             2